1

2

3

4                           UNITED STATES DISTRICT COURT

5                         WESTERN DISTRICT OF WASHINGTON

6                                        AT SEATTLE

7

8    UNITED STATES OF AMERICA,
                                                      Case No. CR18-159RSM
9                           Plaintiff,
           v.                                         ORDER TO FILE UNDER SEAL
10
     ANDRII KOLPAKOV,
11
                              Defendant.
12

13
           Having reviewed and considered the Defendant's Motion to Seal and because
14
     of the sensitive information contained in Defendant's Sentencing Position Paper;
15
     IT IS HEREBY ORDERED that the Defendant's Sentencing Position Paper shall be
16
     filed and remain sealed until further order of the Court.
17

18
           DATED this 21st day of June, 2021
19

20

21
                                            A
                                            RICARDO S. MARTINEZ
                                            CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25



     ORDER TO FILE UNDER SEAL - 1
